DETAILED ACTION
Claims 17 and 19 are allowable. The restriction requirement of groups, as set forth in the Office action mailed on 7/7/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 17 and 19, directed to the method of forming a seal is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Taboada on 2/8/2022.
---------------------------------------------------------------------------------------------------------------------

Cancel claims 1-8.
9.	(Currently Amended) A processing chamber, comprising:
	a first separable processing chamber component having a sealing surface;
	a second separable processing chamber component having a component surface, wherein the second separable processing chamber component comprises a channel formed in the component surface, wherein the channel consisting essentially of a sealing nodule separating at least two indentations, the indentations in the form of concave recesses; and
	a sealing device comprising:
		a body having a cross-sectional profile that is symmetrical about a center of the profile; 
		a plurality of sealing nodes comprising an odd number of sealing nodes having substantially the same shape, the sealing nodes symmetrically arranged about the center of the profile; and 
	a plurality of sealing antinodes, wherein a portion of at least one of the sealing nodes has a surface that contacts and forms a seal with at least one surface of the first separable processing chamber component and at least two of the sealing nodes has a surface contacting , wherein there are three sealing nodes and three sealing antinodes; and wherein a portion of a surface of a first sealing node of the plurality of sealing nodes and a portion of a surface of a first sealing antinode of the plurality of sealing antinodes each comprise a first color, wherein the first color is different than a second color found on a portion of a surface of a second sealing node of the plurality of sealing nodes and a portion of a surface of a second sealing antinode of the plurality of sealing antinodes. 
10. (Original) The processing chamber of claim 9, wherein the sealing device comprises an elastic material.
11.	(Currently Amended) The processing chamber of claim 9, wherein a number of 
Cancel claims 12.
13.	(Original) The processing chamber of claim 9, wherein the body is formed in the shape of toroid.
Cancel claims 14-16.
17.	(Currently Amended) A method of forming a seal between a first separable component and a second separable component, comprising:
	compressing a sealing device between the first separable component and the second separable component, wherein the second separable processing chamber component comprises a channel formed in the component surface, wherein the channel consisting essentially of a sealing nodule separating at least two indentations, the indentations in the form of concave recesses;
	a sealing device comprising:
		a body having a cross-sectional profile that is symmetrical about a center of the profile; 
		a plurality of sealing nodes comprising an odd number of sealing nodes having substantially the same shape, the sealing nodes symmetrically arranged about the center of the profile; and 
	a plurality of sealing antinodes, wherein a portion of at least one of the sealing nodes has a surface that contacts and forms a seal with at least one surface of the first separable processing chamber component and at least two of the sealing nodes has a surface contacting the indentations of the second separable processing chamber component, wherein there are three sealing nodes and three sealing antinodes;
	wherein a portion of a surface of a first sealing node of the plurality of sealing nodes and a portion of a surface of a first sealing antinode of the plurality of sealing antinodes each comprise a first color, wherein the first color is different than a second color found on a portion of a surface of a second sealing node of the plurality of sealing nodes and a portion of a surface of a second sealing antinode of the plurality of sealing antinodes;
	
	separating the first separable component and the second separable component; and
	reorienting the sealing device relative to the first separable component and then compressing the sealing device, wherein compressing the sealing device after reorienting the sealing device causes a second sealing node to form a third seal between the second sealing node and the surface of the first separable component and a fourth seal between a second sealing 
Cancel claim 18.
19.	(Currently Amended) The method of claim 17, wherein a number of sealing antinodes in the plurality of sealing antinodes is an odd number, wherein sealing nodes are projections and sealing antinodes are recesses between sealing nodes.
Cancel claim 20.
21.	(Previously Presented)  The processing chamber of claim 9, wherein the body is a closed loop.
22.	(Previously Presented) The processing chamber of claim 9, wherein each sealing antinode is positioned diametrically opposite to a sealing node in a cross section of the body.
23.	(Previously Presented) The process chamber of claim 9, wherein a surface of the sealing nodule of the channel is configured to form a seal with a surface of the plurality of sealing antinodes.
Cancel claim 24.
25.	(Previously Presented) The process chamber of claim 9, wherein the sealing surface of the first separable processing chamber component is substantially planar. 

---------------------------------------------------------------------------------------------------------------------
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675